—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Coffinas, J.), rendered June 3,1994, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty. The defendant was afforded a reasonable opportunity to advance his claims, and his unsupported, conclusory allegations of innocence did not warrant the vacatur of the plea. Furthermore, the record reveals that the defendant knowingly, intelligently, and voluntarily pleaded guilty. The defendant’s claim that he was misinformed about the nature of the evidence against him is not supported by the record (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926; People v Williams, 211 AD2d 832; People v Rios, 211 AD2d 689). Mangano, P. J., Thompson, Friedmann and Florio, JJ., concur.